﻿79.	 Mr. President, I am delighted to express to you my warmest congratulations on your election to preside over the thirty-second session of the General Assembly. The unanimous vote of confidence which brought you to the presidency is evidence of your merits and of your remarkable personal qualities. I am convinced that under your direction the debates of our Assembly will be conducted with all the necessary authority, thanks to your profound knowledge of international relations and your great experience.
80.	I also wish to convey my deep appreciation and respect to Mr. Hamilton Shirley Amerasinghe, who occupied the presidential Chair during the previous session of the Assembly with the greatest ability. Similarly, I should like to recognize and emphasize the sustained and tireless efforts of the Secretary-General of the United Nations in serving and consolidating world peace.
81.	The delegation of Lebanon welcomes into the United Nations two new Members—Viet Nam and Djibouti. Their new presence within the United Nations accords with the principle of universality of our Organization by broadening its foundations and thus facilitating the complete fulfilment of its mission.
82.	Before dealing with the questions involved in the general debate, or with the problems of the Middle East, and of Lebanon in particular, I should like to emphasize a fact which to us is very significant. We have come to this session after the peace process has really begun in Lebanon, and we are here to represent as a delegation the profound determination of our country to continue to exist, the unified country of a unified people under the leadership of a freely and constitutionally elected President.
83.	Since the preceding session, many events have taken place, near and far, which have given rise to both expectation and concern. We have followed with the greatest interest the development of relations between the great Powers, the North-South dialogue, and the development of the situation in many areas of unrest, such as Africa, Cyprus and the Middle East. We have done so without losing sight of the danger of the proliferation of nuclear weapons or the close relationship between political security, military security and economic prosperity.
84.	This year the agenda includes a large number of items. Lebanon has participated in studies and in discussion of these items at  previous sessions of the General Assembly, either in meetings of the specialized agencies or at international conferences sponsored by the United Nations. Since our attitudes on all these items are firm and well known, I see no need to go into details. Suffice it for me to point out here that the positions of Lebanon have always been in conformity with the spirit and letter of the Charter and in harmony with the policy of non-alignment, the needs of the developing countries and the general rules which govern the evolution of the world.
85.	Since the founding of the Organization, Lebanon has continuously demonstrated its faith in the guiding principles of the United Nations, its belief in the need for, and usefulness of, international co-operation and its concern for peace based on justice for the good of mankind.
86.	If our international community had been able in good time to find appropriate solutions to the dangerous problems which have become items regularly included in our agenda, the world would not have reached its present stage of insecurity, its peoples would not have become more and more separated by their conflicts, and our Organization, in the execution of its role, would probably not have been reduced to a situation that is close to paralysis. If only the United Nations had succeeded in freeing the world of its complexes of fear and injustice, peace would now reign throughout the world. But unfortunately the facts are otherwise, and the responsibility is shared among us.
87.	While, therefore, it is inadmissible for us to exonerate anyone in particular from this responsibility, the great Powers, for their part, bear a responsibility proportionate to their enormous potential, let alone the fact that the Charter of the United Nations has entrusted them with a particular role in the maintenance of peace and security in the world.
88.	I say this with conviction and yet without bitterness, despite the fact that my country has been one of the victims of the continuation of the crisis in the Middle East.
89.	Before taking up the specific problems of Lebanon, I should like to deal with the Middle East crisis, whose echoes have filled the chambers and halls of the United Nations for the past 30 years, and whose repercussions have been particularly tragic for Lebanon.
90.	Lebanon has always been in the vanguard of those defending the Palestinian cause. In this respect, its position remains unchanged. It is the same position as that of the majority of the States Members of the United Nations, which is based on the resolutions of the Security Council and of the General Assembly—particularly resolution 3236  of 22 November 1974. All those resolutions, without exception, condemn the acquisition of the territories by force as illegal; all those resolutions urge Israel to withdraw from the occupied territories and recognize in full the rights of the Palestinian people.
91.	Furthermore, one of the consequences of the worsening Middle East crisis has been to perturb the economy of the world, particularly through its repercussions on the energy sector. Hence, it has now become impossible to find solutions to the energy crisis without having previously re-established calm and stability in our part of the world.
92.	Thus, no matter how much international diplomacy tries to separate the energy crisis from the Middle East question, it cannot ignore this obvious reality.
93.	It is high time for the world Organization to help the Palestinian people recover its full rights, particularly the right of self-determination and the right to establish a homeland in Palestine. It is high time to bring about the withdrawal of Israel from all the Arab territories occupied since June 1967. It is high time for the world Organization to put an end, once and for all, to the violation of international rules and conventions, to Israeli practices in the occupied territories, including the establishment of settlements and the enforcement of Israeli laws upon the citizens of those territories.
94.	In this respect, it must be emphasized that the Arab States have adopted, on the Palestinian question, attitudes which derive from their sincere desire to establish, in the Middle East, a lasting peace based on the principles of right and justice, as well as on the resolutions adopted by the United Nations in its various bodies. Should our Organization fail to abide by those principles and to implement its resolutions, we fear that international relations will then be governed by the law of the jungle.
95.	For all these reasons, Lebanon supports the efforts made for a just and lasting peace in the region, on the basis of the United Nations resolutions. We also support the reconvening of the Geneva Peace Conference on the Middle East in a manner which can ensure the legitimate national rights of the Palestinian people. Lebanon has already expressed its desire to be invited to that Conference, not only in order to assume its responsibilities in the establishment of peace, but also to defend its own rights and interests in each and every question submitted to the Conference, it being clearly understood that the internationally recognized borders of Lebanon are not subject to any discussion whatsoever.
96.	Should the United Nations and its various bodies remain in a state of negativism and indifference in the face of the violation of its resolutions, it will continue to create a vicious circle. And the Middle East region would become a fertile ground for successive explosions, which give rise to more dangerous and more extensive confrontations.
97.	In all sincerity and seriousness, I must warn this Assembly that the Palestinian problem, in the absence of a just and appropriate solution, will lead to a major conflagration. Lebanon, that small peace-loving country, open to all cultures and peoples, that country unique in the world, through the interaction of the different intellectual, spiritual and human currents within its borders, that country which has always set an outstanding example of harmonious coexistence between creeds and civilizations, that very Lebanon has been, during the past two years, the scene of the most extreme violence.
98.	Whatever the direct causes of the bloody events which have taken place in Lebanon and which I shall not go into today, there is no doubt that one of the main elements of the Lebanese tragedy has been created by the delay in finding a just and permanent solution to the Palestinian question. This situation has led to the presence of an excessive number of Palestinians in Lebanon and to a state of unrest caused by the aggravation of the existing contradictions in the Middle East between the different States and their differing policies.
99.	The price which Lebanon has paid, as a consequence, is excessive, and we are still bearing a burden beyond our means. The war in Lebanon is, in most respects, the result of a prior injustice committed against a people driven out from its land and deprived of its country. Thus, injustice has itself provoked injustice, and violence has engendered further violence in the host country which is innocent of what befell Palestine.
100.	The tolerance which Lebanon has adopted as a standard for its relations with others, and its open attitude towards ideologies and people, are qualities which seem to have turned against Lebanon itself in a disastrous way, and this has been exacerbated not only by the special structure of Lebanon, but also by an abuse of its liberal system.
101.	There were Lebanese who believed, when the fighting was taking place on their land, that the world had abandoned them and the values they represented until the day when the Syrian Arab Republic, acting as a brotherly loyal neighbour, took the initiative of intervening at the darkest moment of our struggle, an initiative which was later supported by a number of our brethren Arab countries, to be subsequently endorsed by the Arab community at the summit meetings in Riyadh and Cairo. Thanks to the measures taken following those conferences, Lebanon was able to make progress towards recovering its own security and its well-being. However, Lebanon is still convalescing, for it continues to confront the complex problems of its own reconstruction, together with the challenges, the aggressions and the various attempts at exploitation which expose southern Lebanon and the entire region to enormous dangers.
102.	Some people are happy to soothe their consciences by wishing to believe that the war, the destruction, the forced migration and the sufferings experienced by southern Lebanon are the inevitable results of the Middle East crisis, and hence they continue to neglect the adoption of the measures necessary to bring justice to this part of Lebanon. To them we say that Lebanon rejects their logic, that it refuses to continue to suffer, to accept what is happening in southern Lebanon, and to be subjected to the inevitable clashes that this solution generates, pending a solution of the Middle East question.
103.	Although the Lebanese are fully aware of the effects of the Palestinian question and of its repercussions on the tragedy of southern Lebanon and on the Lebanese crisis in general, they cannot accept that Lebanon alone should bear the burden of the consequences, of the hesitations and evasions which prevent a solution of the Middle East and thus become the only arena of conflict in the region compelled to pay for the mistakes made by others.
104.	The painful events taking place in southern Lebanon constitute a danger that threatens the region and perhaps the whole world. Aware of the multiple dimensions of the tragedy of southern Lebanon and of the suffering endured by our fellow countrymen there, the Lebanese authorities are sparing no effort to find a solution by any possible means. Taking this aim as a starting-point, the Lebanese authorities have drawn up, with the help of Syria, at the Chtaura meeting, a programme to implement the decisions taken at the Riyadh and Cairo summit conferences. Thus, we are striving to create a climate favourable to the prompt application of these decisions in the south, and to the restoration of peace to this Lebanese land, especially now that, as you know, the fighting has stopped.
105.	In this respect, Lebanon is counting on the support it has found with friends who have responded to its appeals throughout the world. In spite of the difficulties in the way of this approach, we firmly hope that during this delicate phase of spirit of peace, good will, self-restraint and wisdom will prevail so that security will again be definitively restored in the south and the prevailing causes of and anxiety will be eliminated.
106.	Furthermore, the Assembly is undoubtedly aware of the heavy consequences of the burden that Lebanon now bears as a result of the ordeal it has undergone. Consequently, Lebanon appeals to the international community, and to your Organization in particular, for increasing material and moral support so that we can resume Lebanon's human and cultural role in the world. At this time, I should like to express my appreciation and my deepest thanks to brotherly and friendly countries which have shown us their sympathy and continue to do so throughout the present critical stage of rebuilding our institutions.. I wish to stress in particular the efforts made by the Secretary-General, Mr. Kurt Waldheim, whom we were happy to receive in Lebanon. We availed ourselves of that opportunity to express to Mr. Waldheim our gratitude for his interest, his concern and his assistance. I also wish to commend the efforts made by the United Nations, whether through its various organs and their related programmes, or through experts sent by the specialized agencies and now working in Lebanon. I should also like to convey my most sincere thanks to the International Committee of the Red Cross which, in the most difficult circumstances, has discharged its deeply appreciated humanitarian task.
107.	The establishment of a just and lasting peace in the Middle East is absolutely vital. For this reason, we urge the United Nations to fulfil its obligations under the Charter.
108.	In this context, Lebanon is determined to defend its sovereignty, its independence and its territorial integrity against any aggression and to demand respect for its rights by all means, especially for its exclusive right to raise any issue that may concern its territory, its problems or its citizens.
109.	To all those who have thought or still think they can exploit the differences in Lebanon and the contradictions in the Middle East, we say that our country is resolved to live in peace, within a framework similar to that within which it lived before the recent events, a framework within which our people can live again in peace, understanding and harmony. Similarly, Lebanon is resolved to prevent any interference in its own affairs and to assume to the best of its ability its mission in the Arab world and in the world at large.
110.	The sufferings which the people of Lebanon have endured make it more eager for justice and equity, not only with respect to its own cause, but with respect to any other cause that is just.
111.	The gamble on peace or war in the Middle East is one on which will depend not only the political and economic equilibrium of the world, but also the fate of present and future generations. This is a fact of which, we believe, responsible leaders are not unaware.
112.	The country which I represent is located, as you know, in a region of the world where the main currents of the history of man have sprung up, clashed and merged. My country has known great civilizations; it has also witnessed the decline of many others. Wherever one digs into the earth of Lebanon, there are revealed successive ruins of cities, temples and monuments which were erected as a testimony to the continuous renewal of human society in our land.
113.	Lebanon has therefore remained true to itself, witnessing from its mountains and shores this unique panorama of history through thousands of years. From this perspective it has derived its spirit, its civilization and its heritage which have formed the essence of its mission. Thus Lebanon has become in its turn a centre of civilization and of intellectual as well as material exchanges which have enabled us to establish with other nations and countries the closest of ties and a profound commitment to the ideals of free communication between countries and peoples at large.
114.	Thus, our history has taught us that life is stronger than death, that coming together is better than drawing apart, and that truth triumphs over falsehood. It has also taught us that man will ultimately succeed in overcoming difficulties, however enormous they may be, provided he is inspired by faith, trust and sincerity.
115.	In conclusion, let me express the hope that my faith in the future of my country and in its perennial character will find its response in the faith which each one of you has in his own home land. I also hope that my faith in the wisdom of this Organization and its spirit of justice will enable us all together to work for a better future for our countries and mankind.
